Citation Nr: 0011269	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  95-23 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an initial rating greater than 10 percent 
for residuals of left knee injury.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from September 1986 to June 
1988, and from August 1990 to May 1991.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the June 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted service connection for residuals of 
left knee injury, evaluated as noncompensably disabling and 
denied service connection for left ear hearing loss 
disability with tinnitus  By a rating action in February 1999 
service connection was granted for tinnitus evaluated as 
10 percent disabling and a 10 percent evaluation was assigned 
for residuals of left knee injury.  


FINDINGS OF FACT

1.  The veteran asserts that he sustained acoustic trauma 
during active service. 

2.  The record reflects current medical evidence of left ear 
hearing loss.
 
3.  The VA audiological examiner in May 1992 attributed the 
veteran's comprehension problems to noise exposure in 
military service.  


CONCLUSION OF LAW

Left ear hearing loss was incurred as a result of acoustic 
trauma sustained in service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
and 3.385 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The report of the veteran's physical examination for 
separation from service reflects that on audiological 
evaluation in May 1988 pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
10
LEFT
10
5
10
10
5

Similar audiological test results were recorded on physical 
examination for reenlistment in February 1989.  

VA outpatient treatment records demonstrate that when the 
veteran was seen in January 1992 he complained of sudden 
hearing loss in the left ear.  He gave a history of 
occupational noise exposure in service.  On the authorized 
audiological evaluation conducted at that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
55
50
40
40
20

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 12 percent in the left ear.  
The audiometric test results were interpreted to indicate 
normal hearing on the right ear with excellent word 
recognition.  The left ear exhibited a moderate sensorineural 
hearing loss for frequencies 250-1500 and 6000-8000 hertz, 
with severely reduced word recognition.  

An additional audiological evaluation was conducted in May 
1992 which disclosed similar auditory thresholds.  Speech 
audiometry at that time revealed speech recognition ability 
of 96 percent in the right ear and of 28 percent in the left 
ear.  The veteran reported the onset in January 1990 of the 
feeling of decreased hearing of the left ear and fullness.  
He gave a history of exposure to dock and warehouse 
explosions in Saudi Arabia, during Desert Storm.  At that 
time the examiner commented that the veteran had problems 
with comprehension secondary to occupational military noise 
exposure.  The diagnosis was severe left ear word recognition 
and sensorineural hearing loss. 

Entitlement to Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Certain specified 
chronic diseases, to include sensorineural hearing loss, 
shall be service-connected, although not manifest during 
service, if they become manifest to a degree of 10 percent or 
more within one year of separation from service. 38 U.S.C.A. 
§§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claim for service connection is 
well grounded.  In order for him to meet this burden, the 
claimant must submit evidence sufficient to justify a belief 
that his claims are plausible. 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).

A plausible or well grounded claim for service connection 
requires competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in- service injury or disease and the current 
disability (medical evidence). Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet.App. 498 (1995). The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet.App. 498.  

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet.App.  359 
(1995).  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  In 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post service 
symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

For purposes of VA benefits, impaired hearing is considered 
to be a disability when the auditory threshold in any of the 
frequencies 500,1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or the auditory threshold for at least three of 
those frequencies is 26 decibels or greater, or speech 
recognition scores, using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (1999).

The current medical evidence in this case reflects the 
criteria for hearing loss disability in the left ear.  In 
addition the veteran reports that he sustained acoustic 
trauma during service, and the May 1992 VA examiner concluded 
that his comprehension problems result from noise exposure in 
service.  Therefore, the record presents competent evidence 
of each of the three essential elements of a plausible claim, 
lay evidence of an injury in service, and medical evidence of 
current disability, which is medically linked to injury in 
service.  Moreover, in the absence of any controverting 
evidence, when doubt is resolved in the veteran's favor, the 
record supports the conclusion that left ear hearing loss 
disability was incurred in active service.  


ORDER

Service connection is granted for left ear hearing loss 
disability.


REMAND

VA's obligation to assist the veteran in the development of 
evidence pertinent to his claim includes the conduct of a 
thorough and contemporaneous examination, which takes into 
account the records of prior medical treatment. See Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).  Where the evidence 
does not adequately evaluate the current state of the 
condition, the VA must provide a new examination.  Olsen v. 
Principi, 3 Vet.App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992)).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate. Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  

(b)	Original or reopened claim, or claim for increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied. 38 C.F.R. § 3.655 (1999).  In this case examination 
conducted in May 1992 revealed deceased range of motion in 
the left knee.  In view the vague finding recorded in the 
examination report at that time, additional medical 
evaluation is warranted to ensure that VA has fulfilled its 
obligation to assist the veteran in the development of 
evidence pertinent to his claim.  The record also reflects 
that the veteran failed to appear for examination as 
scheduled in August 1997.  However, no evidence of the 
notification sent to the veteran informing him of that 
scheduled examination has been associated with the claims 
folder.  Therefore the veteran should be provided another 
opportunity for examination.  A copy of the notice of that 
scheduled examination must be associated with the record.  In 
view of the passage of time up-to-date treatment records 
should also be compiled.  

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for left knee disability 
since May 1992.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder. 
 
3.  Following completion of the above 
requested development, the veteran should 
be scheduled for a special VA orthopedic 
examination to assess the nature and 
extent of his service-connected left knee 
disability.  A copy of the notice sent to 
the veteran of the scheduled examination 
must be associated with the claims 
folder. 

4.  On examination the examiner must 
review the claims folder prior to 
evaluating the veteran.  All indicated 
tests and studies should be performed, to 
include full range of motion studies, and 
all clinical findings clearly set forth 
in the examination report.  Additionally 
the examiner should provide the following 
opinions based upon the medical evidence 
of record:
 
a.  The examiner should be asked to 
provide an opinion as to whether the 
veteran's left knee exhibits 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination.  

b.  The examiner should also provide 
an opinion as to whether pain could 
significantly limit functional 
ability during flare-ups or on 
repeated use over a period of time.  
This determination should if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.  

All opinions expressed must be supported 
by reference to the medical evidence of 
record.

5.  Prior to consideration of the 
veteran's claims the RO should review the 
claims folder to ensure that all 
requested development has been 
accomplished and take any corrective 
action required.  

6.  Following the completion of all above 
requested actions the RO should review 
the veteran's claims for increased rating 
for his left knee disability, on the 
basis of all evidence of record, and all 
applicable law and regulations.  If any 
action taken remains adverse to the 
veteran he and his representative should 
be provided a supplemental statement of 
the case and an appropriate period to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

